           Case
AO 245B (Rev.       3:21-cr-02034-RBM
              02/08/2019) JudE_ment i11 a Criminal Petty Document
                                                         Case (Modified)   26 Filed 07/21/21 PageID.59 Page 1 of 1                              Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                      V.                                              (For Offenses Committed On or After November 1, 1987)



                      Prisciliano Garcia-Cruz                                         Case Number: 3 :21-cr-02034

                                                                                      Samantha B Jaffe
                                                                                      Defendant's Attorn.,.e......_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


REGISTRATION NO. 50875509                                                                                         FILED
THE DEFENDANT:
                                                                                                                   JUL 21 2021
 IZI pleaded guilty to count(s) 1 oflnformation
                                           ---:-------------r--t:::::=::::::::::::::==:::::;;;r------i-
 •    was found guilty to count( s)
      after a plea of not guilty.                        .                    I BY                                                          ~ ~"       I
                                                                                                                                       1
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following                                  0       •c: __~ c

Title & Section                    Nature of Offense                                                                   Count Number(s)
8: 1325(a)(l)                      IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                 1
                                   (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                               ------------------
 IZI Count(s) 2 of Information                                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                                 'i          lPO                             day,

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, July 21, 2021
                                                                              Date of Imposition of Sentence


Received
              DUSM
                                                                              ~~~
                                                                              UNITED STATES MAGISTRATE JUDGE

Clerk's Office Copy                                                                                                                3 :21-cr-02034
